Per Curiam.

A writ of mandamus is an extraordinary remedy, which will not be granted if relator has a plain and adequate remedy at law. State, ex rel. Square, v. Planning Comm. (1980), 64 Ohio St. 2d 128; State, ex rel. Westchester, v. Bacon (1980), 61 Ohio St. 2d 42.
Appellant in the instant cause has a plain and adequate remedy at law by way of appeal from the decision of the Cleveland Municipal Court. Indeed, appellant is presently taking advantage of that remedy, having appealed that decision to the Court of Appeals, where it is now pending. Accordingly, the writ must be denied. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Stephenson, Locher, Holmes and C. Brown, JJ., concur.
Stephenson, J., of the Fourth Appellate District, sitting for Sweeney, J.